This is a husband's suit for divorce on the ground of the wife's desertion. The desertion alleged is based on her unjustified refusal of sexual intercourse beginning January, 1941. The advisory master found that the proofs showed willful and obstinate desertion on the part of the defendant wife and its continuance for the statutory period, and that there was ample corroboration of the husband's testimony; and furthermore that the husband had made proper overtures to the wife for the resumption of cohabitation, which she refused.
Our examination of the case and of the grounds of appeal set forth in the petition discloses that the question presented is almost exclusively one of fact, and, we are of the opinion that the conclusions of the advisory master are abundantly supported by the proofs adduced.
Counsel for defendant wife calls the court's attention to certain pages and lines in the printed record as substantiating his last point for reversal that defendant was not given a fair hearing by the master. We have examined the reference together with the entire record and find no merit in this point.
The decree appealed from is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, PERSKIE, PORTER, COLIE, WELLS, RAFFERTY, THOMPSON, DILL, JJ. 12.
For reversal — None. *Page 115